Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition for a writ of habeas corpus. Because the contentions raised in *974the petition “could have been raised on direct appeal or pursuant to CPL article 440, habeas corpus is not an appropriate remedy” (People ex rel. Batista v Walker, 198 AD2d 865, lv denied 83 NY2d 752). The remaining contentions in petitioner’s appellate brief were not raised in the petition and therefore are not properly before us (see, People ex rel. McWhinney v Smith, 219 AD2d 879; People ex rel. Morgan v Berry, 149 AD2d 752). (Appeal from Judgment of Supreme Court, Erie County, D’Amico, J. — Habeas Corpus.) Present — Green, J. P., Wisner, Hurlbutt and Burns, JJ.